Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 1 of 28 PagelD #: 1

REDACTED

  

 

 

 

 

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
- A a > One

UNITED STATES DISTRICT COURT JUL 16 2020

ison at pe US DISTRICT COURT |

ahve DISTRICT OF DELAWARE |

|
In the Matter of the Search of )

jefly describe th to be searched
Fl ie the Dad tanieand oldrers Case No, 20- | 4A) LA

the premises known as y )
Newark, Delaware 18702 .

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person-or describe the
property to be searched and give its location):

Please see Attachment A.

located in the District of Delaware , there is now concealed (identify the

person or describe the property to be seized):
Please see Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wf evidence of a crime;
am contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 2422(b) Coercion and Enticement of a Minor and
Attempted Coercion and Enticement of a Minor

The application is based on these facts:
Please see attached Affidavit.

sf Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days:

18 U.S.C. § 3103a, the basis of which is set forth on the attached sh¢et.
Lae: | ALE

Applicant's signature

) is requested under

Francis Cesare, Special Agent, FBI
Printed name and title

  
 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephonic conference (specify reliable electrork

Date: A// G /ol0¢ oO sacuat
ae Judge ‘signature
io

City and state: Wilmington, Delaware n. Jennifer L. Hall, U.S. Magistrate Judge

. Printed name and title

 
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 2 of 28 PagelD #: 2

 

PULL

 

run

IN THE UNITED STATES DISTRICT COURT

 

JUL 1.6 2020

[D)

 

 

 

 

FOR THE DISTRICT OF DELAWARE US DISTRICT COURT
pis TPRIC TOF DELAWARE
IN THE MATTER OF THE SEARCH OF Case No. \\ - FTO M\

THE PREMISES KNOWN AS

NEWARK, DELAWARE 19702

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Frank Cesare, a Special Agent with the Federal Bureau of Investigation, being duly
sworn, depose and state as follows:

INTRODUCTION AND BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedures for a warrant to search: the premises known as “°° 7 | Oo
Newark, Delaware 19702 (the “SUBJECT PREMISES”), described in Attachment A, for a one (1)
terabyte hard drive (the “SUBJECT ITEM”), described in Attachment B.

2. I have been a Special Agent with the Federal Bureau of Investigation (FBI) since
September 2018, and in that time, I have worked on both the Baltimore Joint Terrorism Task Force
and the Delaware Joint Terrorism Task Force, where I am currently assigned. During my tenure
with the FBI, I have gained experience investigating a variety of federal criminal violations.
Among other things, I have conducted or participated in surveillances, execution of search and
arrest warrants, reviewed surveillance footage and monitored telephone conversations. Prior to
being employed with the FBI, I was a sworn law enforcement officer with the New Jersey Division
of Criminal Justice for approximately three years and investigated narcotics violations and other
violations of the New Jersey Criminal Code. In addition, for approximately two years, I served as
a uniformed law enforcement officer with the United States Capitol Police. My training includes

courses at the Federal Training Law Enforcement Center (FLETC), located in Glynco, Georgia;
1

 
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 3 of 28 PagelD #: 3

The New Jersey Division of Criminal Justice Academy, located in Sea Girt, New Jersey; and the
FBI academy Basic Field Training Course, located in Quantico, Virginia. In addition, in
conducting this investigation, I have consulted with a Federal Bureau of Investigation (FBI) Child
Advocate Forensic Interviewer (CAFT) and FBI agents involved in investigations of crimes against
children and learned about the motives and common behaviors of child sex offenders.

3. As a federal agent, I am authorized to investigate violations of laws of the United
States and am a law enforcement officer with the authority to execute warrants issued under the
authority of the United States.

4. As discussed in more detail below, there is probable cause to believe that JAMES
CROSSAN used a facility of interstate commerce to entice and coerce, and attempt to entice and
coerce, a person he believed to be a minor to engage in unlawful sexual activity, to wit, the
production of child pornography. The SUBJECT PREMISES are to be searched for contraband,
evidence, and fruits of violations of Title 18, United States Code, Section 2422(b) (Coercion and
Enticement of a Minor and Attempted Coercion and Enticement of a Minor) (the SUBJECT
FEDERAL OFFENSES).

5. The statements in this affidavit are based in part on information and reports
provided by law enforcement, and on my experience and background as a Special Agent of the
FBI. Since this affidavit is being submitted for the limited purpose of securing a search warrant, I
have not included each and every fact known to me concerning this investigation. I have set forth
only the facts that I believe are necessary to establish probable cause to believe that contraband,
evidence, fruits, and instrumentalities of the violations of the SUBJECT FEDERAL OFFENSES

are located within the SUBJECT PREMISES.
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 4 of 28 PagelD #: 4

PERTINENT CRIMINAL STATUTES

6. This investigation concerns alleged violations of Title 18, United States Code,
Section 2422(b), which makes it a federal crime to persuade, induce, entice, or coerce any
individual who has not attained the age of 18 years to engage in any sexual activity for which any
person can be charged with a criminal offense, or attempt to do so.

7. This investigation concerns alleged enticement and attempted enticement to
produce child pornography. The production of child pornography is prohibited in Title 18, United
States Code, Section 2251(a), which makes it a federal crime to persuade, induce, entice, or coerce
a minor to engage in sexually explicit conduct for the purpose of producing a visual depiction
thereof, with reason to know that such visual depiction will be transported in or affecting interstate
or foreign commerce by any means, including by computer.

DEFINITIONS

8. The following definitions apply to this Affidavit and Attachment B:

° “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual
depiction, including any photograph, film, video, picture, or computer or computer-
generated image or picture, whether made or produced by electronic, mechanical or other
means, of sexually explicit conduct, where (a) the production of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction
is a digital image, computer image, or computer-generated image that is, or is

. indistinguishable from, that of a minor engaged in sexually explicit conduct, or (c) the
visual depiction has been created, adapted, or modified to appear that an identifiable minor
is engaged in sexually explicit conduct.

° “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly related
to or operating in conjunction with such device” and includes smartphones, tablets, and
mobile phones and devices. See 18 U.S.C. § 1030(e)(1).

e The “Internet” is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the
devices communicating with each other are in the same state.

3
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 5 of 28 PagelD #: 5

. “Internet Protocol address” or “IP address,” as used herein, refers to a
numeric or alpha-numeric label used by a computers or other digital devices to access the
Internet. For example, Internet Protocol version 4 defines an IP address as a series of four
numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Another
example, Internet Protocol version 6, uses both numbers and letter (e.g.,
2001:db8:0:1234:0:567:8:1). Every computer or device accessing the Internet must be
assigned an IP address so that Internet traffic sent from and directed to that computer or
device may be directed properly from its source to its destination. Most Internet Service
Providers (“ISPs”, defined below) control a range of IP addresses. JP addresses can be
“dynamic,” meaning that the ISP assigns a different unique number to a computer or device
every time it accesses the Internet. IP addresses might also be “static,” if an ISP assigns a
user’s computer a particular IP address that is used each time the computer accesses the
Internet. ISPs typically maintain logs of the subscribers to whom JP addresses are assigned
on particular dates and times.

e “Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the
Internet. ISPs provide a range of functions for their customers including access to the
Internet, web hosting, e-mail, remote storage, and co-location of computers and other
communications equipment.

° “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the
age of eighteen years.

° “Records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in handmade,
photographic, mechanical, electrical, electronic, or magnetic form.

° “Sexual activity for which any person can be charged with a criminal
offense,” as defined in 18 U.S.C. § 2427, includes the production of child pornography.

e “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means
actual or simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-
genital, or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;
(c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of the anus,
genitals or pubic area of any person.

° A “storage medium” is any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
and other magnetic or optical media.

° “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic means
which is capable of conversion into a visual image, and data which is capable of conversion
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 6 of 28 PagelD #: 6

into a visual image that has been transmitted by any means, whether or not stored in a
permanent format.

SUMMARY CONCERNING CHILD PORNOGRAPHY, PERSONS WHO
POSSESS AND COLLECT CHILD PORNOGRAPHY, AND HOW USE OF
COMPUTERS AND THE INTERNET RELATES TO THE POSSESSION,
RECEIPT AND/OR DISTRIBUTION OF CHILD PORNOGRAPHY

 

9. Based on my investigative experience and the training and experience of other law
enforcement officers with whom I have had discussions, I have learned that individuals who utilize
the Internet to view, download, and/or distribute child pornography are individuals who have a
sexual interest in children and in images of children. In addition, there are certain characteristics
common to such individuals, including the following:

a. Individuals who have a sexual interest in children or images of children may
receive sexual gratification, stimulation, and satisfaction from contact with children, or
from fantasies they may have viewing children engaged in sexual activity or in sexually
suggestive poses, such as in person, in photographs, or other visual media, or from
literature describing such activity.

b. Individuals who have a sexual interest in children or images of children may
collect sexually explicit or suggestive materials, in a variety of media, including
photographs, magazines, motion pictures, videotapes, books, slides and/or drawings or
other visual media. Individuals who have a sexual interest in children or images of children
oftentimes use these materials for their own sexual arousal and gratification. Further, they
may use these materials to lower the inhibitions of children they are attempting to seduce,
to arouse the selected child partner, or to demonstrate the desired sexual acts.

c. Individuals who have a sexual interest in children or images of children
frequently maintain their “hard copies” of child pornographic material, that is, their
pictures, films, video tapes, magazines, negatives, photographs, correspondence, mailing
lists, books, tape recordings, etc., in the privacy and security of their home or some other
secure location. Individuals who have a sexual interest in children or images of children
typically retain pictures, films, photographs, negatives, magazines, correspondence, books,
tape recordings, mailing lists, child erotica, and videotapes for many years.

d. Likewise, individuals who have a sexual interest in children or images of
children often maintain their collections that are in a digital or electronic format in a safe,
secure, and private environment, such as a computer or cellphone, and surrounding area.
These collections are often maintained for several years and are kept close by, usually at
the collector’s residence, or in online storage, email accounts, or other online
communication accounts, to enable the individual to view the collection, which is valued
highly.
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 7 of 28 PagelD #: 7

e. Individuals who have a sexual interest in children or images of children also
may correspond with and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography distributors/collectors, conceal such
correspondence as they do their sexually explicit material, and often maintain lists of
names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in child pomography. This data is typically in
digital format, and often maintained on computers, cell phones and in online storage, email
accounts or other online communication accounts.

f. Individuals who would have knowledge on how to distribute and receive
digital images of child pornography through the use of Peer to Peer networks and other
online methods would have gained knowledge of its location through online
communication with others of similar interest. Other forums, such as bulletin boards,
newsgroups, IRC chat or chat rooms have forums dedicated to the trafficking of child
pormography images. Individuals who utilize these types of forums are considered more
advanced users and therefore more experienced in acquiring a collection of child
pornography images.

g. Individuals who have a sexual interest in children or images of children
prefer not to be without their child pornography for any prolonged time period. This
behavior has been consistently documented by law enforcement officers involved in the
investigation of child pornography.

10. Based on my investigative experience and the training and experience of other law
enforcement officers with whom I have had discussions, I have learned the following:

a. Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. It has also revolutionized the way
in which child pornography collectors interact with each other. Child pornography
formerly was produced using cameras and film (either still photography or movies.) The
photographs required darkroom facilities and a significant amount of skill in order to
develop and reproduce the images. As a result, there were definable costs involved with
the production of pornographic images. To distribute these on any scale also required
significant resources. The photographs themselves were somewhat bulky and required
secure storage to prevent their exposure to the public. The distribution of these wares was
accomplished through a combination of personal contact, mailings, and telephone calls.
Any reimbursement would follow these same paths.

b. The development of computers, smartphones, and the Internet have added
to the methods used by child pornography collectors to interact with and sexually exploit
children. Computers, smartphones, and the Internet serve four functions in connection with
child pornography. These are production, communication, distribution, and storage.

c. Child pornographers can now transfer photographs from a camera onto a
computer-readable format. With the advent of digital cameras, the images can now be

6
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 8 of 28 PagelD #: 8

transferred directly onto a computer. A device known as a modem allows any computer to
connect to another computer through the use of telephone, cable, or wireless connection.
Electronic contact can be made to literally millions of computers around the world. The
ability to produce child pornography easily, reproduce it inexpensively, and market it
anonymously (through electronic communications) has drastically changed the method of
distribution and receipt of child pornography.

d. Child pornography can be transferred via electronic mail or through file
transfer protocols (FTP) to anyone with access to a computer and modem. Because of the
proliferation of commercial services that provide electronic mail service, chat services,
easy access to the Internet, and online file sharing and storage, the computer is a preferred
method of distribution and receipt of child pornographic materials.

e. Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a hard drive, deleted, or viewed via the
Internet. Electronic files downloaded to a hard drive can be stored for years at little to no
cost. Even when such files have been deleted, they may be recoverable months or years
later using readily available forensic tools.’

f. When a person “deletes” a file on an electronic device, the data contained
in the file does not actually disappear; rather, that data remains on the hard drive until it is
overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the hard drive that is not allocated to an
active file or that is unused after a file has been allocated to a set block of storage space for
long periods of time before they are overwritten.

g. The storage capacity of personal computers has increased dramatically over
the last few years. Common and commercially available hard drives are now capable of
storing over 500 GB of data. With that amount of storage space, an individual could store
thousands of video files and/or hundreds of thousands of image files.

h. Thus, the ability to retrieve residue of an electronic file from a hard drive
depends less on when the file was downloaded or viewed than on a particular user’s
operating system, storage capacity, and computer habits. Since the storage capacity of hard
drives has increased dramatically over the last several years, it is more likely that the above-
described information will be recovered during forensic analysis.

 

! See United States v. Carroll, 750 F.3d 700, 706 (7th Cir. 2014) (concluding that 5-year delay was
not too long because “‘staleness inquiry must be grounded in an understanding of both the behavior
of child pornography collectors and of modern technology”); see also United States v. Seiver, 692
F.3d 774 (7th Cir. 2012) (Posner, J.) (Collecting cases, e.g., United States v. Allen, 625 F.3d 830,
843 (Sth Cir. 2010); United States v. Richardson, 607 F.3d 357, 370-71 (4th Cir. 2010); United
States v. Lewis, 605 F.3d 395, 402 (6th Cir. 2010)).

7
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 9 of 28 PagelD #: 9

PROBABLE CAUSE STATEMENT
A. DETAILS OF INVESTIGATION

11. In October 2018, the FBI commenced a covert investigation into CROSSAN
regarding unrelated federal offenses. During the course of that investigation, pursuant to a
subpoena, the FBI identified CROSSAN’s telephone number as ~ reviewed
CROSSAN’s toll records for that telephone number, and learned that CROSSAN was
communicating with a limited number of individuals. One of those individuals was unknown to
the FBI. The FBI obtained subscriber information for that telephone number and discovered that
the unknown individual was Minor Victim #1, a 17 year-old male who resided in Portland, Oregon.
According to toll records, communications between CROSSAN and Minor Victim #1 began in
March 2018 and continued throughout the time period encompassed by the toll records, which
extended through June 2019.

12. On or about November 6, 2019, an FBI agent approached Minor Victim #1 and
conducted a consensual, non-custodial interview at Minor Victim #1’s home, accompanied by
Minor Victim #1’s mother and father. During the interview, Minor Victim #1 confirmed his
cellular telephone number. However, Minor Victim #1 stated that he was not in contact with
anyone from the East Coast. The FBI asked Minor Victim #1 ifhe had interacted with CROSSAN
on social media. Minor Victim #1 stated that he had not. Minor Victim #1 also confirmed that
Minor Victim #1’s own Instagram username was “Pentexsucks”.

13. After the meeting with Minor Victim #1, on or about January 10, 2020, the FBI
discovered an Instagram account with username “Desu_Desu_Uwu”. The FBI learned, in
response to a subpoena, that the subscriber information for “Desu_Desu_Uwu” included

CROSSAN’s telephone number, '. Accordingly, based on my training and
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 10 of 28 PagelD #: 10

experience, I believe this evidence is indicia that “Desu_Desu_Uwu” is operated by CROSSAN.
The FBI also discovered, through publicly available information on Instagram, that
“Desu_Desu_Uwu” was “following” Minor Victim #1’s account, “Pentexsucks”.

14. On or about January 31, 2020, an FBI agent conducted a second consensual, non-
custodial interview of Minor Victim #1. When the FBI agent questioned Minor Victim #1 in the
presence of his parents, Minor Victim #1 again denied knowing CROSSAN or communicating
with anyone using CROSSAN’s telephone number. The FBI agent then presented Minor Victim
#1 with a screen capture (akin to a photograph of a computer screen) showing a list of Instagram
accounts followed by “Desu_Desu_Uwu”, including Minor Victim #1’s Instagram account,
“Pentexsucks”. At that point, Minor Victim #1 requested to continue the interview outside the
presence of his parents.

15. | Once Minor Victim #1 was alone with the FBI agent, Minor Victim #1 explained
that he wanted to keep certain aspects of his personal life private from his parents. Minor Victim
#1 stated that two years ago, when he was 15 years old, he suffered from depression and suicidal
thoughts, and dealt with his mental illness through social media. He admitted that he connected
with “Desu_Desu_Uwu” around that time and exchanged telephone numbers with
“Desu_Desu_Uwu”.? Minor Victim #1 explained that his relationship with CROSSAN quickly
turned sexual, and that Minor Victim #1 and CROSSAN sent each other sexual images. Minor
Victim #1 declined to describe the images further during this interview. Minor Victim #1

described CROSSAN as “aggressive” and “manipulative,” and said he felt like CROSSAN was

 

2 Minor Victim #1 did not state whether he knew that the user of “Loor
“Desu_Desu_Uwu” was named James CROSSAN. As set forth herein, the FBI has probable cause
to believe that the user of “Desu_Desu_Uwu” and | is CROSSAN. Given that
probable cause, hereafter, for clarity, this affidavit refers to the user of ‘Desu_Desu-Uwu” and
” as CROSSAN.

9
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 11 of 28 PagelD #: 11

“taking advantage” of Minor Victim #1’s mental health issues.

16. | Onor about February 25, 2020, FBI agents returned to Minor Victim #1’s home to
request that Minor Victim #1 be interviewed by an FBI Child Advocate Forensic Interviewer
(“CAFT”’). Minor Victim #1 and his parents agreed to the interview. That same day, the FBI also
executed a search warrant for Minor Victim #1’s cellular telephone, the results of which are
discussed further in paragraphs 18 - 20 below.

17. On or about February 26, 2020, an FBI CAFI interviewed Minor Victim #1
regarding Minor Victim #1’s relationship with CROSSAN. The voluntary interview took place at
the Portland FBI office. In his interview, Minor Victim #1 stated the following:

a. Minor Victim #1 first started communicating with CROSSAN in 2017,
when Minor Victim #1 was 15 years old and a freshman in high school. MINOR VICTIM #1
told CROSSAN that he was 15 years old and CROSSAN “kind of ignored it.” CROSSAN never
told MINOR VICTIM #1 his age, but MINOR VICTIM #1 knew he was in his 20s. CROSSAN
also never disclosed his name. A couple of months into their communications, CROSSAN began
“flirting,” “talking sexually,” and asking MINOR VICTIM #1 to send pictures of himself to
CROSSAN. At first, MINOR VICTIM #1 hesitated to send photos because he was underage and
knew CROSSAN was older. CROSSAN responded to this hesitation by threatening to stop talking
to MINOR VICTIM #1, swearing, calling MINOR VICTIM #1 names, and making MINOR
VICTIM #1 feel like he was wrong for not sending photos. In response to this pressure, MINOR

VICTIM #1 started sending CROSSAN photos of himself. Once MINOR VICTIM #1 sent

 

3 Because MINOR VICTIM #1 did not state the exact date on which he began his relationship with
CROSSAN, this Affidavit requests to search the SUBJECT ITEM beginning on January 1, 2018.
Likewise, because MINOR VICTIM #1 did not state whether and on what date he permanently
ceased contact with CROSSAN, this Affidavit requests to search for data created through the date
on which the Search Warrant is executed.

10
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 12 of 28 PagelD #: 12

CROSSAN a photo of himself, CROSSAN complimented MINOR VICTIM #1, boosted MINOR
VICTIM #1’s self-esteem, and asked for more photos.

b. CROSSAN sent MINOR VICTIM #1 photos of himself “way more than
once,” and he asked MINOR VICTIM #1 for “graphic” photos “way more than once.” The CAFI
asked MINOR VICTIM #1 to describe the photos he sent to CROSSAN. MINOR VICTIM #1
explained that CROSSAN asked for photos of MINOR VICTIM #1’s genitalia and told MINOR
VICTIM #1 how to pose, although MINOR VICTIM #1 said he did not pose as directed. In some
of the photos they sent each other, MINOR VICTIM #1 or CROSSAN had their hands on their
genitalia. In some of the photos MINOR VICTIM #1 sent to CROSSAN, he had almost all of his
clothes off “except a shirt or whatever.”

c. During MINOR VICTIM #1’s sophomore year of high school, CROSSAN
asked MINOR VICTIM #1 to send a video of himself “beating off,” which Your Affiant
understands as common slang for masturbating. MINOR VICTIM #1 was not comfortable sending
the video, but eventually “did it” because CROSSAN was “really annoying” about demanding the
video. MINOR VICTIM #1 thought CROSSAN would stop asking MINOR VICTIM #1 to send
photos or videos once MINOR VICTIM #1 sent the video of himself “jerking off” (another slang
term for masturbating). CROSSAN, MINOR VICTIM #1 explained, did not stop.

d. CROSSAN also asked MINOR VICTIM #1 for his home address so
CROSSAN could send MINOR VICTIM #1 gifts, and so they could meet in person. MINOR
VICTIM #1 told CROSSAN he lived in Portland, but never disclosed his address.

€. MINOR VICTIM #1 explained that most of his communications with
CROSSAN took place via Instagram, many using an Instagram account of MINOR VICTIM #1’s

that was deleted. MINOR VICTIM #1 explained that he sent images of himself via Instagram

11
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 13 of 28 PagelD #: 13

rather than text message because Instagram photos were deleted after two views, unless the
recipient took a screen shot. MINOR VICTIM #1 also explained that he took most of the photos
of himself using an old cellular telephone which he no longer possesses.

18. The results of the search of MINOR VICTIM #1’s telephone revealed text message
correspondence between MINOR VICTIM #1 and CROSSAN throughout the period from March
18, 2018, through August 20, 2019.4 In addition, the search warrant results also show that
CROSSAN and MINOR VICTIM #1 sent each other many multimedia messages (messages which
may include photographs or videos), but do not show the content of those multimedia messages.

19. Text message communications between MINOR VICTIM #1 and CROSSAN
confirm that CROSSAN was aware that MINOR VICTIM #1 was a minor. In correspondence on
June 8, 2019, CROSSAN sent MINOR VICTIM #1 a message stating “You’re like 16 dude”, and
on July 6, 2019, CROSSAN sent MINOR VICTIM #1 a message stating “Sounds good for a 16
year old”. In addition, on multiple occasions, CROSSAN mentioned that MINOR VICTIM #1
was in “school”, and referenced wondering what MINOR VICTIM #1’s parents would think about
MINOR VICTIM #1’s behavior.

20. In addition, the text messages between MINOR VICTIM #1 and CROSSAN
include evidence of CROSSAN’s efforts to entice MINOR VICTIM #1 to send CROSSAN
graphic, sexual photos of himself. The text messages fall into the following general categories:
(a) compliments to MINOR VICTIM #1; (b) requests for photos of MINOR VICTIM #1; (c) offers

to send MINOR VICTIM #1 gifts; (d) expressions of a desire to meet in person; (€) messages

 

‘The correspondent Your Affiant has identified as CROSSAN is an individual using the telephone
number ‘1, which, as explained above, is subscribed to James CROSSAN. In
addition, on July 19, 201 9, the person using CROSSAN’s telephone number sent MINOR VICTIM
#1 a series of text messages reading: “My name?” “You know it?” “Wow” “It’s James you nerd”,
James is CROSSAN’s first name.

12
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 14 of 28 PagelD #: 14

creating the illusion of an intimate, trusting relationship; and (f) explicit conversations about sexual
acts. Itis Your Affiant’s understanding that these types of communications are common methods
by which child sex offenders build relationships with minors, wear down minors’ defenses, and
entice minors to engage in sexual activities including taking and sharing graphic photos. Examples
of CROSSAN’s text messages within each category are as follows, with typos as they appear in
the messages:

a.) Compliments to MINOR VICTIM #1: On March 18, 2018, CROSSAN
sent MINOR VICTIM #1 text messages stating: “You’re cute as hell though” and “it’s crazy how
cute you are”. On April 14, 2019, CROSSAN told MINOR VICTIM #1, “You’re so {*** beautiful
and I have tears in my eyes that you love me”. On July 16, 2019, MINOR VICTIM #1 sent
CROSSAN a multimedia message and CROSSAN replied, “Such a cutie pie”. CROSSAN later
added, in a series of text messages, “You’re such a sweetheart”, “I’m genuinely happy [to] know
you”, and “To me you’re beautiful and a sweetheart. What’s inside counts the most”. On July 25,
2019, MINOR VICTIM #1 asked CROSSAN why CROSSAN liked MINOR VICTIM #1, and
CROSSAN responded, “I think you’re a wholesome subby femboy”* and “I [nJever had feelings
for a guy but you’re so sweet to me”.

b.) Requests for photos of MINOR VICTIM #1: On April 13, 2019, MINOR
VICTIM #1 told CROSSAN that he was “about to shower”, and CROSSAN responded “J already
did that. I should of sent you pics before J did. Maybe you should [send] me some.” MINOR
VICTIM #1 then sent CROSSAN a multimedia message, and CROSSAN replied, “Thank you

pentex-chan”, which Your Affiant believes is a reference to MINOR VICTIM #1’s admitted

 

5 Your Affiant believes, based on CROSSAN’s conversations with MINOR VICTIM #1 and
internet research, that “subby” means “subordinate,” specifically in the context of a dominant-
submissive romantic or sexual relationship, and “femboy” refers to a feminine boy.

13
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 15 of 28 PagelD #: 15

Instagram username, “Pentexsucks”. CROSSAN added, “I was hoping for a body pic but ok”,
followed by “I wanna kiss your thighs.” Over the course of the conversation, CROSSAN also said
“Let me see more ... Don’t be a tease” and “I’il show mine if you show me yours.” CROSSAN
then escalated the conversation by stating, “I wanna cum for you tonight. I love you so much”.
CROSSAN then sent MINOR VICTIM #1 a multimedia message and stated, “Your turn”, “I need
it’, “Please”. As Your Affiant interprets this conversation, CROSSAN repeatedly asked for photos
of MINOR VICTIM #1, including a “body pic” and graphic images that would sexually gratify
CROSSAN. In addition to this conversation, on May 27, 2019, CROSSAN sent MINOR VICTIM
#1 a series of text messages stating, “I wanna dress you up. You’ve been talking about it for a
while plus you said you wore dresses. Got any pics in them?” On July 6, 2019, CROSSAN asked
MINOR VICTIM #1 for “cute pics of you.” On July 16, 2019, CROSSAN stated he was “excited
to get more pictures from you.” Shortly thereafter, CROSSAN more directly stated “Send pics.”

c.) Offers to give MINOR VICTIM #1 gifts: On June 1, 2019, CROSSAN
sent MINOR VICTIM #1 a text message stating “I wish [we] talked more . . . If we were closer I
would buy you gifts.” On July 19, 2019, CROSSAN said, “Remind me to get you something cute
to wear on your birthday.”

d.) Expressions of a desire to. meet in person: On April 13, 2019, CROSSAN
sent MINOR VICTIM #1 a text message stating, “I wanna see you.” MINOR VICTIM #1 replied
that he had “just sent you a photo of me lol.” CROSSAN responded, “I meant irl” and “Would
you want me to come over or something?”® MINOR VICTIM #1 expressed that he would be
embarrassed if they met in person, and CROSSAN responded, “Well you better get over it because

I don’t want to be just a gay online couple.” CROSSAN later added, “I wish I could hold you

 

° Your Affiant understands “lol” to be common shorthand for “laugh out loud” and “irl” to be
common shorthand for “in real life.”

14
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 16 of 28 PagelD #: 16

tonight. I could use a hug and a kiss. You make my life worth it.” CROSSAN then asked again,
“What’s stopping us from meeting up?” And MINOR VICTIM #1 replied, “Me being scared and
awkward.” CROSSAN replied, “But you said you love me.” On January 19, 2019, CROSSAN
said to MINOR VICTIM #1, “At least tell me the city you live in so I can see how far away you
are. Because ... maybe I do want to come over and chill with you and do gay stuff with my
internet boyfriend.”

e.) Messages creating the illusion of an intimate, trusting relationship: On
April 13, 2019, CROSSAN sent MINOR VICTIM #1 a text message stating, “I wanna run away
with you and start a new life”. CROSSAN added, “Just tired of being lonely and picked on” and
“Please tell me you love me”. The following day, on April 14, 2019, CROSSAN told MINOR
VICTIM #1, “You’re like the only person I feel I can be open with and like I say, you’re just the
sweetest thing so I’m happy to have you back in my life”. On May 22, 2019, CROSSAN asked
MINOR VICTIM #1 to “cheer me up” because “I’m feeling down today”. When MINOR VICTIM
#1 asked what was wrong, CROSSAN said, “Just life. I try to be happy all the time but I feel so
alone”. Your Affiant interprets these conversations as attempts to make MINOR VICTIM #1 feel
like CROSSAN’s trusted confidante and to create an illusion of intimacy.

f.) Explicit conversations about sexual acts: On May 9, 2019, in a series of
text messages to which MINOR VICTIM #1 did not respond, CROSSAN said, “Are you telling
me you want to get f***ed by a big masculine man while you’re crossdressing as a qt anime girl?”
CROSSAN added, “Be honest with yourself b**ch” and “You’re the lewdest person I know”. On

May 12, 2019, CROSSAN asked MINOR VICTIM #1, “When are you gonna man up and be my

 

7 Your Affiant understands “qt” to be shorthand for “cutie” and an “anime girl” to be a reference
to Anime, a Japanese animation and illustration style.

15
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 17 of 28 PagelD #: 17

bottom bf’,® to which MINOR VICTIM #1 responded, When r u gonna rape me”. CROSSAN
replied, “After you fill out a legal document so you can’t say I actually did rape you”. After
MINOR VICTIM #1 replied, “Oh you know what I mean”, CROSSAN confirmed: “You just want
me to dominate you” and “It’s hot when you tell me what you like”.

21. In addition to their text message correspondence, the FBI has learned that
CROSSAN and MINOR VICTIM #1 communicated on the social media platform Discord. On
April 9, 2020, MINOR VICTIM #1 voluntarily sent the FBI screen captures of what MINOR
VICTIM #1 identified as communications between himself, using the username “Pentex”, and
CROSSAN, using the username “Bimmy.”? The FBI has identified Bimmy as CROSSAN’s

Discord username. '°

 

® Your Affiant understands “bf” to be common shorthand for “boyfriend.”

9 As stated elsewhere in this Affidavit, MINOR VICTIM #1 has not affirmatively stated he knows
the name of the person who uses the telephone number “= =” i, the Instagram account
Desu_Desu_Uwy, and the Discord account Bimmy, however, MINOR VICTIM #1 has been clear
that he knows the same person uses all three forms of communication. As stated in this Affidavit,
the FBI has probable cause to believe that CROSSAN is the user of all three forms of
communication, and Your Affiant refers to that individual as CROSSAN herein for clarity.

10 Your Affiant has attributed “Bimmy” to CROSSAN for the following reasons:
a) In response to a Grand Jury subpoena, the FBI learned that the Discord account username

which displays as “Bimmy” has the full username “Bimmy#4323” and the listed email
address “" ”,

b) FBI agents conducted a trash pull outside CROSSAN’s home address on September 18,
2019, and located packaging material addressed to “Bimmy Jew”. This supports Your
Affiant’s belief that Crossan goes by the name “Bimmy” or “Bimmy Jew” and uses the
email address - . The FBI confirmed CROSSAN’s home address
( , Newark, DE 19702) through FBI surveillance and a law
enforcement database check.

c) In addition, in response to a Grand Jury subpoena, the FBI learned that

’ a has IP address activity virtually identical to that of the email
address ~ Te ne In particular, someone logged onto
7 | within a minute of logging onto ° soos." _

16
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 18 of 28 PagelD #: 18

22. | The Discord conversations MINOR VICTIM #1 shared with the FBI include a
message sent from CROSSAN to MINOR VICTIM #1 on January 21, 2019, stating, “Worship me
b**ch”. CROSSAN then sent MINOR VICTIM #1 two photos of a naked man from the top of
the pelvis down to the lower legs. The focus of one of the photos is a flaccid penis. The focus of
the other photo is testicles. After sending the two images, CROSSAN sent MINOR VICTIM #1
messages stating: “I’m the best bf, ain’t I?” “How does it compare to yours?” and “Do what I told
you to do, b**ch”. MINOR VICTIM #1 responded “SORRY I’M EATING AAA” and
CROSSAN replied, “HURRY UP B**CH. I’m gonna take a shower and when I get back I better
see it.”

23. On June 12, 2020, the FBI conducted a search of CROSSAN’s residence (the
SUBJECT PREMISES), vehicle, and person, pursuant to a search warrant authorized by a United
States Magistrate Judge with the District of Delaware. In the course of that search, the FBI seized
approximately 25 firearms, firearm accessories and ammunition, two cellular telephones, one
laptop computer, a diary, and multiple items identifying CROSSAN’s known alias. Among other
items, one of the two cellular telephones and the laptop computer were seized from the SUBJECT
PREMISES.

24. The United States Magistrate Court for the District of Delaware also issued a
Criminal Complaint and Arrest Warrant for CROSSAN. CROSSAN was arrested on June 12,

2020, and is currently being detained.

 

using the same IP address four times over the time period from October 2019 through
January 2020.

d) In response to a Grand Jury subpoena, the FBI learned that °
has a listed recovery telephone numberof - ~ ~~ 1 and the recovery email address

“7 “-~- (Le, James D. Crossan).

e) As stated elsewhere in this Affidavit, in response to a Grand Jury subpoena, the FBI learned
that : is CROSSAN’s telephone number.

17

TT
ed
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 19 of 28 PagelD #: 19

25. Upon his arrest, CROSSAN was advised of his Miranda rights and transported to
the Delaware State Police, Troop 2 Station, where he gave an interview. In the course of that
interview, CROSSAN admitted to communicating with Minor Victim #1 and receiving nude
images from Minor Victim #1. CROSSAN also stated Minor Victim #1 contacted CROSSAN at
some point in early 2020 and informed CROSSAN that the FBI was investigating him. In
response, CROSSAN admitted to deleting data from his electronic devices.

26. The FBI is still in the process of searching through the data on CROSSAN’s
electronic devices. As of this date, the FBI has uncovered at least two photographs which appear
to be still frames from a video. In the photographs, an individual yet to be identified appears to be
masturbating. While the FBI has yet to identify the individual in the photographs, the individual
appears to be ofa similar age to Minor Victim #1.

27. On or about July 5, 2020, Tyler Nelson, CROSSAN’s roommate, contacted the FBI
and informed the FBI that CROSSAN sent him a letter while incarcerated. Nelson told the FBI
that in the letter, CROSSAN stated Nelson could have any of CROSSAN’s personal items left in
the SUBJECT PREMISES. The letter authorized Nelson to do as he pleased with the items.
Nelson located a one (1) terabyte hard drive (the SUBJECT ITEM) in CROSSAN’s bedroom
within the SUBJECT PREMISES. According to Nelson, the SUBJECT ITEM bears a piece of
tape labeled “not porn.” Nelson offered to give the SUBJECT ITEM to the FBI.

28. In Your Affiant’s training and experience, individuals with incriminating items
often attempt to disguise or otherwise hide them in an attempt to evade detection. As such, Your
Affiant does not believe the piece of tape labeled “not porn” is dispositive of the data which is

actually saved on the SUBJECT ITEM.

18
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 20 of 28 PagelD #: 20

B. CONFIRMATION OF RESIDENCY

29. | CROSSAN’s driver’s license lists his home address as the SUBJECT PREMISES.

30. CROSSAN’s vehicle, a black 2007 Hyundai Sonata with Delaware registration
number 252649, is registered to CROSSAN at the SUBJECT PREMISES. The FBI has observed
his vehicle parked outside the SUBJECT PREMISES over the course of surveillance as described
below.

31. The FBI has conducted surveillance on CROSSAN on approximately 14 separate
days from July 2019 through June 2020. Over the course of their surveillance, the FBI has
repeatedly observed CROSSAN exit the SUBJECT PREMISES, enter his Hyundai Sonata, and
drive to his place of work (an Amazon fulfillment center), and observed CROSSAN exit his place
of work, enter his Hyundai Sonata, and drive to the SUBJECT PREMISES.

32. On September 30, 2019, agents with the FBI and ATF visited the SUBJECT
PREMISES to conduct a voluntary interview of CROSSAN about firearms he had recently
purchased. CROSSAN was present at the SUBJECT PREMISES and identified the SUBJECT
PREMISES as his home. When law enforcement officers visited the SUBJECT PREMISES, they
observed that CROSSAN had a computer in his bedroom. CROSSAN also confirmed with the
law enforcement officers that he lives at the SUBJECT PREMISES with a roommate, Tyler
Nelson.

33. On or about January 2, 2020, the New Castle County Police reported to the
SUBJECT PREMISES in response to an unrelated incident. Law enforcement spoke with
CROSSAN at the SUBJECT PREMISES at that time.

D. SUMMARY

34. Based on the facts detailed above, there is probable cause to believe that CROSSAN

19
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 21 of 28 PagelD #: 21

used one or more electronic devices to entice and attempt to entice a minor to engage in unlawful
sexual activity, in violation of 18 U.S.C. 2422(b) (the SUBJECT FEDERAL OFFENSES). There
is also probable cause to believe that contraband, evidence, and fruits of the SUBJECT FEDERAL
OFFENSES will be found on the SUBJECT ITEM within the SUBJECT PREMISES.
COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

35. As described above and in Attachment B, this application seeks permission to
search for contraband, evidence, and fruits of the SUBJECT FEDERAL OFFENSES, that might
be found at the SUBJECT PREMISES, in particular on the SUBJECT ITEM. Evidence might be
found in the form of data stored on the SUBJECT ITEM. Thus, the warrant applied for would
authorize the seizure and search of the SUBJECT ITEM and, potentially, the copying of
electronically stored information, all under Rule 41(e)(2)(B).

36. Probable cause. I submit that there is probable cause to believe evidence,

contraband, or fruits will be stored on the SUBJECT ITEM, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can be recovered months or years later using forensic tools.
This is so because when a person “deletes” a file on a computer, the data contained in the
file does not actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In addition, a
computer’s operating system may also keep a record of deleted data in a “swap” or
“recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few examples,
this forensic evidence can take the form of operating system configurations, artifacts from
operating system or application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete this evidence,
because special software is typically required for that task. However, it is technically
possible to delete this information.

20
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 22 of 28 PagelD #: 22

d, Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

37. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the crimes
described on the warrant, but also for forensic electronic evidence that establishes how computers
were used, the purpose of their use, who used them, and when. There is probable cause to believe
that this forensic electronic evidence will be on the SUBJECT ITEM in the SUBJECT PREMISES

because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a word processing file). Virtual memory
paging systems can leave traces of information on the storage medium that show what tasks
and processes were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional information,
such as the attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file systems can
record information about the dates files were created and the sequence in which they were
created, although this information can later be falsified.

b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or alternatively, to exclude the innocent from
further suspicion. In my training and experience, information stored within a computer or
storage media (e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, Internet history, and anti-
virus, spyware, and malware detection programs) can indicate who has used or controlled
the computer or storage media. This “user attribution” evidence is analogous to the search
for “indicia of occupancy” while executing a search warrant at a residence. The existence
or absence of anti-virus, spyware, and malware detection programs may indicate whether
the computer was remotely accessed, thus inculpating or exculpating the computer owner.
Further, computer and storage media activity can indicate how and when the computer or
storage media was accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and durations; computer
activity associated with user accounts; electronic storage media that connected with the
computer; and the IP addresses through which the computer accessed networks and the
Internet. Such information allows investigators to understand the chronological context of
computer or electronic storage media access, use, and events relating to the crime under
investigation. Additionally, some information stored within a computer or electronic
storage media may provide crucial evidence relating to the physical location of other
evidence and the suspect. For example, images stored on a computer may both show a
particular location and have geolocation information incorporated into its file data. Such

21
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 23 of 28 PagelD #: 23

file data typically also contains information indicating when the file or image was created.
The existence of such image files, along with external device connection logs, may also
indicate the presence of additional electronic storage media (e.g., a digital camera or
cellular phone with an incorporated camera). The geographic and timeline information
described herein may either inculpate or exculpate the computer user. Last, information
stored within a computer may provide relevant insight into the computer user’s state of
mind as it relates to the offense under investigation. For example, information within the
computer may indicate the owner’s motive and intent to commit a crime (e.g., Internet
searches indicating criminal planning), or consciousness of guilt (e.g., running a “wiping”
program to destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about how
computers were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in advance the
records to be sought, computer evidence is not always data that can be merely reviewed by
a review team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual information necessary
to understand other evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium. For example, the presence or absence of counter-forensic
programs or anti-virus programs (and associated data) may be relevant to establishing the
user’s intent.

f. I know that when an individual uses a computer to access with intent to
view, possess, distribute, or receive child pornography, the individual’s computer will
generally serve both as an instrumentality for committing the crime, and also as a storage
medium for evidence of the crime. The computer is an instrumentality of the crime because
it is used as a means of committing the criminal offense. The computer is also likely to be
a storage medium for evidence of crime. From my training and experience, I believe that
a computer used to commit a crime of this type may contain: data that is evidence of how
the computer was used; data that was sent or received; notes as to how the criminal conduct
was achieved; records of Internet discussions about the crime; and other records that
indicate the nature of the offense.

38. Necessity of seizing or copying entire storage media device. In most cases, a search
of a premises for information that might be stored on storage media often requires the seizure of
the physical storage media and later off-site review consistent with the warrant. In lieu of
removing storage media from the premises, it is sometimes possible to make an image copy of

storage media. Generally speaking, imaging is the taking of a complete electronic picture of the

22
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 24 of 28 PagelD #: 24

computer’s data, including all hidden sectors and deleted files. Either seizure or imaging is often
necessary to ensure the accuracy and completeness of data recorded on the storage media, and to
prevent the loss of the data either from accidental or intentional destruction. This is true because
of the following:

a. The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site. Analyzing evidence
of how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable. As
explained above, because the warrant calls for forensic electronic evidence, it is
exceedingly likely that it will be necessary to thoroughly examine storage media to obtain
evidence. Storage media can store a large volume of information. Reviewing that
information for things described in the warrant can take weeks or months, depending on
the volume of data stored, and would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge that
might not be present on the search site. The vast array of computer hardware and software
available makes it difficult to know before a search what tools or knowledge will be
required to analyze the system and its data on the premises. However, taking the storage
media off-site and reviewing it in a controlled environment will allow its examination with
the proper tools and knowledge.

C. Variety of forms of electronic media. Records sought under this warrant

could be stored in a variety of storage media formats that may require off-site reviewing
with specialized forensic tools.

39. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, and/or otherwise
copying storage media that reasonably appear to contain some or all of the evidence described in
the warrant, and would authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited to computer-assisted
scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

23
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 25 of 28 PagelD #: 25

CONCLUSION

 

40. Based on the foregoing information, 1 respectfully submit that there is probable
cause to believe that contraband, evidence, and fruits of violations of the SUBJECT FEDERAL
OFFENSES as set forth herein and in Attachment B, are currently contained in the SUBJECT
PREMISES, more fully described in Attachment A. I therefore respectfully request that a search
warrant be issued authorizing a search of the SUBJECT PREMISES for the SUBJECT ITEM

desetibed in Attachment B and authorizing the seizure and cxamitination of the SUBJECT ITEM.

Zeb

Special ot Aaent Francis Cesare
Federal Bureau of tnvestigation

 

subscribed before me this (6 thdey tity, 2020.

 
 
     

rhs IORORABE iE. JENNIFER L. HALL.
NITED STATES MAGISTRATE JUDGE
DISTRICT OF DELAWARE
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 26 of 28 PagelD #: 26

ATTACHMENT A
PROPERTY TO BE SEARCHED
The property to be searched is:
aq ~  _aiesemenene cuviw Newark, Delaware, 19702 (the SUBJECT PREMISES).
The SUBJECT PREMISES is an apartment unit on the third floor of a multi-unit apartment
complex. The exterior of the apartment complex is affixed with beige siding and the building has

three floors. Below is a photo of the SUBJECT PREMISES’ exterior.

 
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 27 of 28 PagelD #: 27

ATTACHMENT B
PROPERTY TO BE SEIZED
The following materials, which constitute evidence of the commission of a criminal
offense, contraband, or the fruits of crime, namely, violations of Title 18, United States Code,
Section 2422(b) (Coercion or Enticement of a Minor and Attempt to Coerce or Entice a Minor),
from January 1, 2017, to present:
1. A one (1) terabyte hard drive which, as of July 5, 2020, bore a piece of tape labelled “not
porn” (the SUBJECT ITEM).
For the SUBJECT ITEM:
a. evidence of who used, owned, or controlled the SUBJECT ITEM at the time
the things described in this warrant were created, edited, or deleted, such as
logs, registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence;
b. evidence of software that would allow others to control the SUBJECT ITEM,
such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect
malicious software;
c. evidence of the lack of such malicious software;
d. evidence indicating how and when the SUBJECT ITEM was accessed or used
to determine the chronological context of computer access, use, and events

relating to the crime(s) under investigation and to the computer user;

e. evidence indicating the SUBJECT ITEM’s user’s knowledge and/or intent as it
relates to the crimes under investigation;

f. evidence of the attachment to the SUBJECT ITEM of other storage devices or
similar containers for electronic evidence;

g. evidence of programs (and associated data) that are designed to eliminate data
from the SUBJECT ITEM;

h. evidence of the times the SUBJECT ITEM was used;
Case 1:20-mj-00178-UNA Document 2 Filed 07/16/20 Page 28 of 28 PagelD #: 28

i. passwords, encryption keys, and other access devices that may be necessary to
access the SUBJECT ITEM that are found stored within the SUBJECT ITEM

j. documentation and manuals that may be necessary to access the SUBJECT
ITEM or to conduct a forensic examination of the SUBJECT ITEM;

k. contextual information necessary to understand the evidence described in this
. attachment; and

|. any and all adapters, chargers, or other hardware items necessary to charge the
battery, or to maintain the functioning of, the SUBJECT ITEM.

m. Child pornography and child erotica in any form.

n. records and information relating to the sexual exploitation of children,
including files, correspondence, and/or communications;

o. records and information showing access to and/or use of the Discord account
“Bimmy#4323”, the Instagram account “Desu_Desu_Uwu”, or the telephone
number (302) 312-4711;

p. records and information relating or pertaining to the identity of the person or
persons using or associated with the Discord account “Bimmy#4323”, the
Instagram account “Desu_Desu_Uwu”, or the telephone number (302) 312-
4711; and

q. records, documents, correspondence, notes, and/or any other materials relating

to correspondence or contact with any individual purporting to be a minor,
including but not limited to electronic mail, chat logs, and electronic messages.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, contraband, and
fruits described in this warrant. The review of this electronic data may be conducted by any
government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and technical
experts. Pursuant to this warrant, FBI may deliver a complete copy of the seized or copied

electronic data to the custody and control of attorneys for the government and their support staff

for their independent review.
